In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00074-CR



      TYRONE DENARD ANDERSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 29512




       Before Morriss, C.J., Carter and Moseley, JJ.
                                               ORDER
          Court reporter Julie Vrooman recorded the trial court proceedings in cause number 06-

14-00074-CR, styled Tyrone Denard Anderson v. The State of Texas, trial court cause number

29512 in the 354th Judicial District Court of Hunt County, Texas. The reporter’s record was

originally due in this case May 27, 2014. Vrooman has twice requested and twice received

extensions of the filing deadline, resulting in the most recent due date of July 28, 2014.

Vrooman has now filed a third request seeking additional time to prepare the record in this

appeal.

          The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

          We overrule Vrooman’s third request for an extension of time and order her to file the

reporter’s record in cause number 06-14-00074-CR, to be received by this Court no later than

August 27, 2014. If the record is not received by August 27, we warn Vrooman that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.

          IT IS SO ORDERED.

                                                BY THE COURT

Date: August 5, 2014


                                                  2